Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-18 and 23-27 are rejected under 35 USC 103 over Stark et al. (US Patent 9809306 B2) in view of Poole et al. (US Patent 9915946B2) and Joe (WHAT is a HOLDING PATTERN? PART 1 Explained by CAPTAIN JOE, Youtube Video, Published 04/2018).

With respect to claim 1, Stark teaches: A method for deploying multiple unmanned aerial vehicles (UAVs) from a single landing site (col. 5 lines 45-60 teaches the ground station may offer the UAV operator options for avoiding a collision which includes an automatic pre-defined action, land in place and return to home; col. 8 lines 24-45 teaches all of the multi copters may be considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plan and the multicopters have the ability to communicate with each other and adjust its flight plan to avoid collision.  Although its not explicitly stated the Examiner is interpreting each UAV’s ability to return home after it has been deployed to having a single deployed and landing site and that this action can be a normal programmed function for each UAV to perform regularly and not just to avoid collisions.  Also, the time synchronization and choreographed flight plan is interpreted to include deploying and landing the multicopters in an authorized sequential order unless a change is needed to avoid a collision), comprising:



and configuring a first UAV of a plurality of UAVs to: 
navigate to a first hovering point of the plurality of hovering points (col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint, as each UAV has its own flight plan each UAV has unique first hovering point. col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude, hence each UAV can hover at its first hovering point); 


navigate from the first hovering point to the landing site when the first UAV is authorized to land at the landing site (col. 3 lines 18-26 teaches each UAV has a different flight plan; col. 8 lines 24-45 teaches all of the multi copters may be considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plan and the multicopters have the ability to communicate with eachother and adjust its flight plan to avoid collision; col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53- 67 teaches the flight plan may define a series of waypoints and elevation/ altitude values for the UAV; col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint; col. 13 lines 35-54 teaches each UAV may store a definition of a geofence that defines an outer perimeter or boundary of a geographical area that the UAV has to stay within.  The Examiner is equating having different flight plans to an approach vector because an approach vector provides unique flight paths for each UAV to avoid collisions and the UAV's ability to hold its current position and altitude to hovering and return home as the UAV going to a landing site and a waypoint to a hovering point.  Although it doesn’t explicitly say the Examiner is interpreting time synchronization and choreographed flight plan to include deploying and landing the multicopters in a predetermined authorized sequential order unless a change is needed to avoid collision and the Examiner is also equating the UAV hovering at its first way point and then going to a landing site to the emergency stop response where the UAV is required to return home or 
Stark does not explicitly teach: “each hovering point having spatial coordinates”. 

However Stark teaches of each UAV to have its own flight plan and it navigates to and hover at waypoints as commanded by ground control (col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint, as each UAV has its own flight plan each UAV has unique first hovering point. col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude, hence each UAV can hover at its first hovering point). Furthermore UAVs avoid collision from each other (col. 8 lines 24-45 teaches all of the multi copters may be considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plan and the multicopters have the ability to communicate with eachother and adjust its flight plan to avoid collision). A hovering point has to be precisely defined for each UAV to avoid collisions.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Start to define each hovering points through spatial coordinates in to ensure efficiency and safety UAVs during flight.

Or in the alternative Poole teaches unmanned aerial vehicles (UAVs), each hovering point having spatial coordinates (Col. 11 lines 1-10 teaches a user device interface where the operator can 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Start to have where the hovering points have spatial coordinates, as taught by Poole because deploying multiple UAV’s from a single landing site with hovering points that have spatial coordinates and unique flight plans would make it easier for each UAV to safely deploy, fly its path without a collision even if communication is lost and it enhances efficiency of managing and keeping track of the UAV’s.

Stark teaches of plurality of hovering points (col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint, as each UAV has its own flight plan each UAV has unique first hovering point. col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude, hence each UAV can hover at its first hovering point) and a perimeter (col. 13 lines 35-54 teaches each UAV may store a definition of a geofence that defines an outer perimeter or boundary of a geographical area that the UAV has to stay within).

However Stark does not disclose “wherein the plurality of hovering points are along the hovering perimeter”.
Joe teaches of plurality of hovering points along the hovering perimeter (at time market 00:50, disclosing 1300 airplanes approach and take off at a busy airport everyday. If and when one of the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Stark to have plurality of hovering points along a perimeter as taught by Joe for safe and orderly flow of UAV traffic.
	
Claims 13 and 14 recite same limitations as of claim 1. Hence are also rejected under same basis.

With respect to claim 2, Stark modified through Poole and Joe teaches, “The method of claim 1

Stark further teaches: wherein direct wireless communication is enabled between a system deployed at the landing site and at least one second UAV of the plurality of UAVs when each of the at least one second UAV is hovering at one of the plurality of hovering points (col. 8 lines 24-45 teaches a UAV fleet controller or ground control system where multicopters has its movements time synchronized and/or choreographed by flight plan; col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, 

Claim 15 recites same limitation as of claim 2, hence are also rejected under same basis.

With respect to claim 3, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches: further comprising: configuring the first UAV to navigate from the first hovering point to a destination and to navigate from the destination back to the first hovering point (col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of 

Claim 16 recites same limitation as of claim 3, hence are also rejected under same basis.

With respect to claim 4, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches, wherein the hovering perimeter is a first hovering perimeter (as explained in claim1, modification through Joe teaches of hovering perimeter).

Stark does not teach, further comprising: generating at least one second hovering perimeter for the landing site.”

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Stark to generate at least one second hovering perimeter for the landing site as duplication of part (see MPEP 2144.04, Duplication of Parts). 

Claim 17 recites same limitation as claim 4, hence is rejected under same basis.

With respect to claim 5, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches: wherein the first UAV is configured to navigate from the first hovering point to the landing site when an instruction to land the first UAV at the landing site is received (col. 8 lines 24-45 teaches a fleet of UAV’s has its movements time synchronized and/or choreographed by a flight plan; col. 10 lines 4-28 teaches the computer has an onboard logic that may act to land the multicopter if GCS communication is lost for a period of time and is programmed to have certain responses for emergency landings such as return home and land in place; col. 11 lines 53 - 67 teaches the GCS triggers each UAV to begin their stored flight plan and each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint, as each UAV has its own flight plan each UAV has unique first hovering point. col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude, hence each UAV can hover at its first hovering point).

Claim 18 recites same limitation as of claim 5, hence are also rejected under same basis.

With respect to claim 10, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches: wherein at least one of the plurality of hovering points is at least one temporal hovering point, wherein the at least one temporal hovering point is active during at least one active time (col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV; col. 12 lines 21-34 teaches each UAV is equipped to determine its three dimensional position which includes its current latitude, longitude and altitude to help it determine if it is moving in the correct direction or have the right height to reach the next waypoint; col. 13 lines 14-34 teaches a flight plan that defines the time for each waypoint along the UAV’s path.  The Examiner is interpreting the waypoints to be temporal and all of them to be active once a flight plan is initiated unless it has to be changed to avoid a collision or another emergency situation and the ability of the UAV to hold its present position and altitude to hovering and the waypoint is being interpreted as a hover point because the UAV is said to have the correct altitude to reach the waypoints in its flight plan).

Claim 23 recites same limitation as of claim 10, hence are also rejected under same basis.

With respect to claim 11, Stark modified through Poole and Joe teaches: The method of claim 1



configuring the first UAV to navigate to the destination hovering point, to hover at the destination hovering point until an instruction for landing the first UAV at the destination is received, and to navigate to the first hovering point from the destination (col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53 - 67 teaches the GCS triggers the UAV’s to start their stored flight plan and each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV. col. 8 lines 24-45 teaches a fleet of UAV’s has its movements time synchronized and/or choreographed by a flight plan..  Although it is not explicitly stated in the reference, the Examiner is interpreting the UAV flight plan to have been generated in response to a request before it was stored on the UAV and the GCS can be located at one of the destination sites of the UAV.  Furthermore as UAV navigates to and hovers at a point in response to receiving instructions from ground control, it lands only after receiving instructions from ground control to land).

Claim 24 recites same limitation as of claim 11, hence are also rejected under same basis.

With respect to claim 12, Stark modified through Poole and Joe teaches: The method of claim 11
Stark further teaches: wherein the instruction for landing the first UAV at the destination is received from the UAV control system deployed at the destination (col. 10 lines 4-28 teaches a GCS can wirelessly transmit actions to initiate an emergency stop cycle, that can be initiated by a user/operator, where the UAV is instructed to land for emergencies under certain conditions with pre-loaded responses including return to home where the UAV returns to its take-off position).

Claim 25 recites same limitation as of claim 12, hence are also rejected under same basis.

With respect to claim 26, Stark modified through Poole and Joe teaches: The method of claim 1, 

Start further teaches: wherein the first approach vector of the plurality of approach vectors is the uniquely associated approach vector for the first hovering point, wherein the first approach vector at least partially defines the flight path by which the first UAV is configured to navigate to the first hovering point (col. 3 lines 18-26 teaches each UAV has a different flight plan; col. 8 lines 24-45 teaches all of the multi copters may be considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plan and the multicopters have the ability to communicate with eachother and adjust its 

Claim 27 recites same limitation as claim 26, hence is also rejected under same basis.

Claims 7- 9 and 20 - 22 are rejected under 35 USC 103 over Stark in view of Poole and Joe in further view of Dupray et al. (US Patent 2017/0069214A1), hereinafter referred to as Dupray.
With respect to claim 7, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches:  further comprising: configuring the first UAV to land below the first hovering point (col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  The Examiner is interpreting the UAV’s ability to land in place to include being able to land beneath a hover point and the emergency stop can be initiated at any time including while the UAV is at the first hovering point in its 

Stark does not teach, “configuring the first UAV to land… when an amount of fuel available to the first UAV is below a threshold”

Dupray teaches, “… land… when an amount of fuel available to the first UAV is below a threshold.” ( [0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level goes below a threshold, [0250] teaches the UAV’s have emergency landing protocols for scenarios such as low fuel and power.  Although the detection threshold is for energy/ power and not explicitly used for fuel it is reasonable to assume that it could be applied to fuel as well).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify art of Stark to cause UAV to land when its fuel is below a certain threshold because having an emergency landing protocol where the UAV is landing in place or beneath a hovering point when its fuel gets below a certain threshold ensures the safety of the airspace because it prevents the UAV from falling out of the sky and colliding with other UAVs at lower altitudes.

Claim 20 recites same limitation as of claim 7, hence is rejected under same basis.

With respect to claim 8, Stark modified through Poole, Joe and Dupray teaches: The method of claim 7,

Stark further teaches: wherein the first UAV is configured to land below the first hovering point further when an instruction to land the first UAV at the landing site has not been received (col. 8 lines 24-45 teaches the fleet of multicopters has time synchronized and choreographed flight plans; col. 10 lines 4-28 teaches responses an emergency stop initiated by GCS where the UAV can land in place.  The Examiner is interpreting the UAV’s ability to land in place to mean that it can be at a hovering point and land beneath the hovering point and the choreographed flight plan for each UAV to include landing in place if has not received instructions to land).

Claim 21 recites same limitation as of claim 8, hence is rejected under same basis.

With respect to claim 9, Stark modified through Poole and Joe teaches: The method of claim 1

Stark further teaches: further comprising: configuring the first UAV to land below the first hovering point… and an instruction to land the first UAV at the landing site has not been received (col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  The Examiner is interpreting this to mean that the UAV lands in place in an emergency because it has not received authorization to land at the landing site and the ability of the UAV to hold its present position and altitude to hovering and the waypoint is being interpreted as a hover point because the UAV is said to have the correct altitude to reach the waypoints in its flight plan).

Stark does not teach, “configuring the first UAV to land below the first hovering point when an amount of power available to the first UAV is below a threshold”

Dupray teaches, landing a UAV when an amount of power available to the first UAV is below a threshold ([0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level goes below a threshold; [0250] teaches the UAV’s have emergency landing protocols for scenarios such as low fuel and power).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Start to configuring the first UAV to land below the first hovering point when an amount of power available to the first UAV is below a threshold as taught by Dupray to ensure safety for the airspace because the UAV can safely land and be refueled before reentering the airspace and prevent it from falling out of the sky to avoid collisions. 

Claim 22 recites same limitation as of claim 9, hence is rejected under same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664